Citation Nr: 0817033	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  06-11 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a back disorder, to 
include disorders of the cervical, thoracic, and lumbar 
spine.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a right knee 
disorder.

4.  Entitlement to service connection for a vision disorder.

5.  Entitlement to service connection for headaches.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1989 to 
September 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

In April 2006, the veteran requested a Board hearing in 
Washington, DC.  In March 2007, the Board scheduled the 
veteran for this hearing in May 2007.  In a March 2007 
written statement, the veteran asked that his hearing be 
postponed because of his new job.  Thereafter, in April 2007, 
the Board scheduled the veteran for a hearing in June 2007.  
He failed to appear for this hearing, did not cancel it 
beforehand, and did not provide a reason for his absence.  
Therefore, the Board finds that all due process has been met 
with respect to the veteran's hearing request.

The issue of entitlement to service connection for headaches 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Thoracic and cervical spine disorders were not manifest 
in service or within one year thereafter, and are unrelated 
to the veteran's active service.

2.  There is no evidence of a current left knee disability 
due to disease or injury.

3.  There is no evidence of a current right knee disability 
due to disease or injury.


CONCLUSIONS OF LAW

1.  A disorder of the cervical or thoracic spine was not 
incurred in or aggravated by service and may not be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

2.  Left knee disability due to disease or injury was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).

3.  Right knee disability due to disease or injury was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claims.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claims; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claims, in accordance with 38 
C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Here, the veteran's claim was received after the enactment of 
the VCAA.

A letter dated in August 2004 told the veteran that VA would 
make reasonable efforts to obtain evidence necessary to 
support his claims.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claims 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the veteran's behalf.  The 
veteran was asked to submit any evidence in his possession 
that pertained to his claims.  The veteran was told what the 
evidence needed to show to substantiate a service connection 
claim.

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  The 
veteran was provided with such notice in March 2006.

While complete VCAA notice in this case was not provided 
prior to the initial adjudication, the notice was provided 
and subsequently readjudicated by the RO in the supplemental 
statement of the case dated in December 2006, which was prior 
to the transfer and certification of the case to the Board.  
The Board finds that the content of the notice provided to 
the veteran fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.

Although the veteran received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that he was provided with a meaningful opportunity 
such that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.  The veteran has not been 
afforded VA examinations on the issues decided herein.  As 
will be explained below, such examinations are not required.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to decide this appeal.


Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303(a) (2007).  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury; and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  
See also Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and arthritis 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).  While the 
disease need not be diagnosed within the presumption period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree during that time.  Id.


Back Disorder

The veteran has contended that he has a back disorder that is 
related to his active service.  While he did not have a 
specific injury during service, he contends that the manual 
labor he was required to do on board ship caused his current 
back condition.  The Board notes here that we are remanding 
the veteran's claim with regard to the lumbar spine.  
Therefore, that will not be addressed.  Instead, the Board 
will address only the cervical and thoracic spine here.

The service medical records contain no complaints or 
treatment for the cervical or thoracic spine.  The veteran's 
July 1993 separation examination included a normal 
examination of the spine.  In a Report of Medical History, 
executed and signed by the veteran that same date, he denied 
any "recurrent back pain."

July 2004 private treatment records indicate the veteran 
complained of back pain for four weeks.  It had been a 
problem since his active service but had worsened in the last 
four weeks.  The pain extended from his neck to his sacrum.  
On examination, the veteran had limited range of motion.  He 
was very tender to palpation.  The assessment was back pain 
that appeared to be due to a mechanical strain.

A July 2004 private x-ray report indicates the veteran's 
cervical spine showed minimal degenerative changes and 
borderline straightening of lordosis versus normal.  His 
thoracic spine showed minimal lower levoscoliosis

A March 2005 private treatment record shows the veteran 
complained of a three-day history of exacerbation of his back 
pain.  He reported the pain radiated down both legs to the 
calves.

A March 2006 VA outpatient record shows the veteran 
complained of low back pain that began at age 22 while in 
service.  It was both in his upper and lower back, with pain 
every day.

March 2006 VA x-rays revealed a normal thoracic spine.

Based on a review of the record, the Board has concluded that 
service connection is not warranted for a cervical or 
thoracic back disorder.  VA and private treatment providers 
have diagnosed degenerative changes of the cervical spine and 
minimal levoscoliosis of the thoracic spine.  However, the 
only treatment the veteran sought in service was for pain in 
the low back.  He never complained of middle or upper back or 
neck pain while in service.  In addition, the veteran's sworn 
statement in July 1993 indicated he denied any recurrent back 
pain.  While the veteran now contends that he experienced 
repeated back pain during service and sought treatment on 
numerous occasions that was not documented, the Board finds 
that the veteran's July 1993 statement that he had no 
recurrent back pain is more probative, since it was created 
during his active service.  This is a more reliable statement 
than one made nearly fifteen years after separation.

Therefore, the Board finds that the evidence shows the 
veteran was not treated for his thoracic or cervical spine 
while in service.  Furthermore, there is no reliable proof of 
thoracic or cervical pathology during service.  In addition, 
the record shows that the veteran's opinion is the only one 
that asserts that his current back disorder is related to 
service.  However, the veteran has not been shown to have the 
requisite medical training or knowledge to provide an opinion 
as to the etiology of any back disorder.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, his opinion is 
not competent to establish service connection.

Finally, the Board notes that while the veteran was diagnosed 
with degenerative changes of the cervical and thoracic spine, 
this occurred in June 2004, more than one year after 
separation.  38 C.F.R. §§ 3.307, 3.309.

While the veteran was not afforded an examination related to 
this claim, the Board finds that one is not necessary.  With 
regard to the thoracic and cervical spine, the service 
medical records show he did not receive treatment for such 
pain in service.  In addition, the Board finds that the 
veteran's July 1993 denial of recurrent back pain is more 
probative than his recent statements that he had such pain in 
service.  Since the credible evidence shows the veteran was 
not treated for the thoracic or cervical spine in service, a 
VA examination is not warranted.  McLendon v. Nicholson, 
supra.

The preponderance of the evidence is against this claim and 
the doctrine of reasonable doubt is not applicable.  38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).  Accordingly, service connection 
for a back disorder is denied.


Left and Right Knees

The veteran has contended that he injured his left knee in 
service and his current complaints warrant service 
connection.  He stated in April 2006 that he favored his 
right knee, causing disability.

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).  
This includes any increase in disability (aggravation) that 
is proximately due to or the result of a service connected 
disease or injury.  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either caused or aggravated by a service-
connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).  Effective October 10, 2006, changes were 
made to 38 C.F.R. § 3.310.  Since the veteran filed his claim 
prior to this date, the Board will apply the regulation in 
effect prior to the change, which version favors the veteran.

A November 1990 service medical record indicates the veteran 
complained of left knee pain since that morning.  There was 
no recent injury.  The pain was located in the back of his 
thigh and radiated to his kneecap.  Range of motion was 
within normal limits.  There was pinpoint tenderness to the 
left popliteal fossa aspect involving the hamstring and 
tendon.  The assessment was rule out hamstring strain to the 
left leg and soft tissue injury.

A March 1992 service medical record shows the veteran 
complained of left knee pain for one week.  Range of motion 
was normal, but there was some numbness of the area.  
Following examination, the assessment was mild left knee 
lateral collateral ligament strain.

The veteran's July 1993 separation examination included a 
normal examination of the lower extremities.  In a Report of 
Medical History, executed and signed by the veteran that same 
date, he denied any history of a "trick or locked knee."

A January 2006 VA outpatient record shows the veteran 
complained of numbness in his knees and calves.

In a March 2006 VA outpatient report, the veteran complained 
of trauma to the left knee a few years ago.  Sometimes he had 
a hard time moving it.  Now, his right knee popped and had 
pain.

VA x-rays conducted in April 2006 revealed a normal right 
knee and normal left knee.

After careful review of the evidence pertaining to this 
claim, the Board has concluded that service connection for 
left and right knee disabilities is not in order.  In this 
regard, the Board observes that there is no evidence of a 
current right or left knee disease or injury.  In the absence 
of proof of a present disability due to a disease or injury, 
there can be no valid grant.  Brammer v. Derwinski, supra; 
Sanchez-Benitez v. Principi, supra.  In this case, the 
veteran has complained of pain.  However, a diagnosis of an 
underlying pathology (disease or injury) was not identified 
subsequent to service.  In the absence of an identified 
disease or injury, service connection may not be granted

The Board has considered the veteran's assertion that he has 
current left and right knee disabilities that are related to 
service.  However, he is a layperson and his opinion 
regarding whether he has a current disability that is related 
to service is not competent.  Espiritu v. Derwinski, supra.

Because the evidence of record demonstrates the veteran has 
no current disability due to disease or injury, the Board 
finds that the veteran need not be afforded a VA examination 
on these issues.  McLendon v. Nicholson, supra.  Rather, the 
Board finds that the evidence is adequate to make a decision.  
When examined in August 2006, the veteran had normal tone and 
bulk in the extremities.  Strength was 5/5 and gait was 
steady and non-ataxic, with normal turning and the ability to 
tandem walk.  Furthermore, x-ray examination of the left knee 
was normal.  Clearly, further examination would merely 
confirm that which is already known.

The preponderance of the evidence is against this claim and 
the doctrine of reasonable doubt is not applicable.  38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
supra.  Accordingly, service connection for left and right 
knee disabilities is denied.


ORDER

Service connection for a cervical and thoracic spine disorder 
is denied.

Service connection for a left knee disorder is denied.

Service connection for a right knee disorder is denied.


REMAND

The Board has determined that additional development is 
needed before final adjudication of the veteran's claims of 
entitlement to service connection for headaches, entitlement 
to service connection for a lumbar spine disorder, and 
entitlement to service connection for a vision disorder.

The veteran's service medical records show he was treated for 
headaches twice and reported a history of frequent or severe 
headaches upon separation.  The veteran stated that his 
headaches began behind his eye, and the physician indicated 
that the headaches were a result of his eye disorder.  Post-
service treatment records show the veteran complained of 
headaches that began behind his eyes.  He was diagnosed with 
migraine.  Since the description the veteran gave of his 
headaches in service is similar to the symptoms he described 
after service when he was diagnosed with migraine, the Board 
finds that a remand is necessary to afford the veteran an 
examination.

With regard to the veteran's claim of entitlement to service 
connection for a lumbar spine disorder, the Board notes that 
the service medical records show the veteran was diagnosed 
with a low back strain in June 1991.  A July 2004 private 
treatment record indicates the veteran had back pain due to 
mechanical strain.  Thus, a remand is necessary to afford the 
veteran an examination.

Finally, with regard to the veteran's vision disorder claim, 
the veteran's entrance examination shows that his distant 
vision was 20/25 on the right, corrected to 20/25, and 20/40 
on the left, corrected to 20/25.  His near vision was 20/20 
on the right and 20/100 on the left, corrected to 20/70.  He 
denied any eye or visual problems at that time.  He denied 
wearing glasses or contact lenses.

Following February 1990 eye examination, the impression was 
bilateral ptosis, not functionally significant, and amblyopia 
of the left eye.

A May 1992 service record shows the veteran complained of 
watering and irritation in the left eye.  Examination 
revealed exposure to keratitis.  The impression was probable 
congenital ptosis of both eyelids.

A May 1993 service record shows the veteran complained of 
tearing of his left eye.  He had been diagnosed with 
bilateral congenital ptosis and exposure to keratitis.  He 
reported eye surgery as a child.  The diagnosis was exposure 
keratitis, chronic, and congenital ptosis of both eyes.  When 
examined for separation in July 1993, the veteran reported 
eye trouble and indicated he now wore glasses or contact 
lenses.  The examiner noted an eye operation to correct a 
birth defect.  Upon examination in July 1993, the veteran's 
distant vision was 20/20 on the right and 20/25 on the left.

Based upon the service records, the Board finds that a remand 
is necessary to afford the veteran an examination with regard 
to his vision claim.  The examiner must provide opinions on 
the veteran's decreased visual acuity, ptosis, and exposure 
to keratitis.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for an 
examination to determine the nature and 
likely etiology of his headaches, 
diagnosed as migraine.  Upon review of the 
claims folder, the examiner should provide 
an opinion regarding whether it is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran's 
headaches are related to his service and 
treatment for headaches therein.

2.  The veteran should be scheduled for an 
examination to determine the nature and 
etiology of any lumbar spine disorder.  
For any disorder found, the examiner is 
asked to provide an opinion on whether it 
is more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that the 
veteran's currently diagnosed lumbar spine 
disorder is related to any disease or 
injury incurred during service.  The 
claims file should be made available for 
review.

3.  The veteran should be scheduled for an 
examination to determine the nature and 
etiology of any vision disorder.  The 
examiner is asked to comment on the 
following: (1) What is the cause of the 
veteran's decreased visual acuity? (2) Is 
his ptosis congenital? (3) Does he have 
residuals of exposure to keratosis?  For 
any disorder found, the examiner is asked 
to provide an opinion on whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that any 
vision disorder is related to any disease 
or injury incurred during service.  The 
claims file should be made available for 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


